El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En el 1913 don Antonio Rodríguez González vendió a don Manuel Torrado Rodríguez 167 cuerdas de terreno, reser-vándose para sí el usufructo de dicha finca durante su vida. En febrero de 1918 Torrado Rodríguez y su esposa vendieron y enajenaron a doña Francisca Rodríguez González la nuda propiedad de 30 cuerdas de terreno segregadas mediante debida descripción de las 167 cuerdas, sin perjuicio del usu-fructo vitalicio que en la misma tiene don Antonio Rodríguez.
La inscripción de. esta escritura fue denegada “porque de acuerdo con el artículo 488 del vigente Código Civil el nudo propietario no puede alterar la forma de la finca principal. ” .
El artículo a que se hace referencia dispone que “el pro-pietario de bienes en que otro tenga el usufructo podrá ena-jenarlos, pero no alterar su forma ni sustancia, ni hacer en ellos nada que perjudique al usufructuario.”
Los propietarios de la finca de que se trata, al disponer de su derecho a determinada porción de la totalidad de la misma, simplemente ejercitaron una parte de la facultad ex-presamente conferídales por la ley. No llegaron a alterar ni la forma ni la sustancia de la finca dentro del alcance del precepto del código, ni llegaron a “hacer en la misma nada que perjudique al usufructuario.”
Es de revocarse la nota recurrida ordenándose la inscrip-ción solicitada.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.